Citation Nr: 0945298	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-15 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disorder 
to teeth 22, 23, 25, and 26, to include for Department of 
Veterans Affairs (VA) treatment purposes.

2.  Entitlement to additional disability under 38 U.S.C.A. § 
1151 for a dental disorder to teeth 22, 23, 25, and 26 
claimed as due to dental treatment at a private dentist's 
facility in November 1993.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to 
January 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision from the 
Waco, Texas, VA Regional Office (RO).  A hearing before a 
decision review officer at the RO was conducted in November 
2006.  

The Veteran was scheduled to appear for a Board hearing in 
November 2009.  However, he failed to report for this hearing 
and provided no explanation for his failure to report.  His 
hearing request, therefore, is deemed withdrawn


FINDINGS OF FACT

1.  The Veteran does not have a dental condition or 
disability, to include periodontal disease or extracted teeth 
because of combat wounds or other trauma during his active 
military service, and he does not meet the requirements for 
service connection for the limited purpose of receiving VA 
outpatient treatment.

2.  The Secretary of VA (Secretary) does not have direct 
jurisdiction over the private dental facility of L.S, D.D.S.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental 
disorder, to include for outpatient treatment purposes, have 
not been met.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303, 3.381, 4.150, 17.161 (2009).

2.  The criteria for VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
caused by dental treatment to teeth 22, 23, 25, and 26 at a 
private dentist's facility in November 1993 have not been 
met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.358, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2004 regarding his claim based on 
treatment and compensation for teeth 22, 23, 25, and 26

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

As post-service treatment records provide no basis to grant 
this claim, and in fact provide evidence against this claim, 
a VA examination or medical opinion is not needed to resolve 
the claim.  In service connection claims, the VA must provide 
a medical examination when there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79, 86 (2006).  These criteria are not met in this 
case.

Regarding the 1151 claim, the provisions regarding VA's 
duties to provide notice and assistance to claimants under 38 
U.S.C.A. § 5103(a) have no effect on an appeal where the law, 
and not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534 (2002).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the Note immediately following 
states, "these ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  The Veteran has teeth 22, 23, 25, and 
26.  The Veteran does not have a service-connected 
compensable dental disability or condition (Class I).  See 38 
C.F.R. § 17.161(a).  Therefore, the criteria for service 
connection for a dental disorder of teeth 22, 23, 25, and 26 
have not been met.

A claim for service connection for a dental disorder is also 
a claim for VA outpatient dental treatment.  See Mays v. 
Brown, 5 Vet. App. 302 (1993).

One-time dental treatment is available to veterans, but 38 
C.F.R. § 3.381 limits the outpatient dental treatment 
available for treatable or replaceable missing teeth to one-
time treatment only, unless the Veteran meets certain 
criteria or there was in-service dental trauma or a combat 
dental injury.  See 38 C.F.R. § 17.161(b).  The Veteran has 
received multiple VA dental treatments.  

There is no evidence of any inservice dental trauma to teeth 
22, 23, 25, and 26.  For these purposes, the term "service 
trauma" does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  VA O.G.C. Prec. Op. No. 5-97, 62 
Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1).  
Therefore, the Veteran does not have a service-connected, 
non-compensable dental condition, or disability adjudicated 
as resulting from combat wounds or service trauma (Class 
II(a)).  38 C.F.R. § 17.161(c).

A veteran is also entitled to VA outpatient dental treatment 
if he qualifies under one of the other categories outlined in 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  The evidence does 
not demonstrate that the Veteran can avail himself of any of 
the other categories by which VA dental treatment can be 
provided.  Class II(b) and Class II(c) require that the 
claimant be a prisoner of war, a status not accruing to the 
Veteran.  See 38 C.F.R. § 17.161(d), (e).  Class IIR 
(Retroactive) eligibility requires that a prior application 
for VA dental treatment have been made and such treatment 
provided.  See 38 C.F.R. § 17.161(f).  Review of the record 
does not show that such VA dental treatment was provided.  
There is no evidence demonstrating that the Veteran has a 
dental condition that impairs or aggravates a service-
connected disability (Class III).  See 38 C.F.R. § 17.161(g).  
The Veteran's service-connected disabilities are not rated as 
100 percent disabling by schedular evaluation or due to 
individual unemployability (Class IV), nor is he a Chapter 31 
vocational rehabilitation trainee (Class V).  See 38 C.F.R. § 
17.161(h), (i).  He is also not receiving, or scheduled to 
receive, VA care and treatment under 38 U.S.C.A. Chapter 17 
(Class VI).  See 38 C.F.R. § 17.161(j).

Therefore, the criteria for service connection for a dental 
disorder of teeth 22, 23, 25, and 26, for the purposes of 
entitlement to VA outpatient dental treatment, have not been 
met.

A VA outpatient facility referred the Veteran to L.S., 
D.D.S., a private dentist, in August 1993 for bridgework to 
Teeth 8-10 which was completed at his private facility in 
November 1993.  The VA paid for the procedure.  The Veteran 
contends that he has serious problems with teeth 22, 23, 25, 
and 26 because the private dentist excessively filed down 
these 4 teeth to make the bridge fit properly.  He contends 
that he is entitled to additional disability of teeth 22, 23, 
25, and 26 due to the private dentist's negligence.  

When a claimant experiences additional disability as the 
result of hospital care, medical or surgical treatment, or 
examination furnished by VA, disability compensation shall be 
awarded in the same manner as if such additional disability 
or death were service-connected.  38 U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a Veteran, disability resulting 
from VA hospital care furnished the Veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

38 C.F.R. § 3.361(e) defines VA employees and facilities.  A 
VA employee is an individual (i) who is appointed by VA in 
the civil service under title 38, United States Code, or 
title 5, United States Code, as an employee as defined in 5 
U.S.C. § 2105; (ii) who is engaged in furnishing hospital 
care, medical or surgical treatment, or examinations under 
authority of law; and (iii) whose day-to-day activities are 
subject to supervision by the Secretary.  A VA facility is a 
facility over which the Secretary has direct jurisdiction.  
Thus, compensation under 38 U.S.C.A. § 1151 is specifically 
limited to hospital care, medical or surgical treatment, or 
examination furnished at "facilities over which the Secretary 
has direct jurisdiction," and does not extend to facilities 
identified under subsections (B) and (C) of 38 U.S.C.A. § 
1701(3), which include Government facilities for which the 
Secretary contracts; and public or private facilities at 
which the Secretary provides recreational activities for 
patients receiving care under 38 U.S.C.A. § 1710.

38 C.F.R. § 3.361(e) defines activities that are not hospital 
care, medical or surgical treatment, or examination furnished 
by a VA employee or in a VA facility.  The following are not 
hospital care, medical or surgical treatment, or examination 
furnished by a VA employee or in a VA facility within the 
meaning of 38 U.S.C.A. § 1151(a): (1) hospital care or 
medical services furnished under a contract made under 38 
U.S.C. 1703; (2) nursing home care furnished under 38 U.S.C. 
§ 1720; (3) hospital care or medical services, including 
examination, provided under 38 U.S.C. § 8153 in a facility 
over which the Secretary does not have direct jurisdiction.

The Veteran claims that he has additional disability as a 
result of dental treatment performed in November 1993 at a 
private dentist's office.  However, treatment at a private 
facility is specifically not included for awarding 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151, as the Secretary does not have direct jurisdiction over 
that facility.  As the dental treatment was not conducted at 
a VA facility by a VA employee, compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability to teeth 22, 23, 25, and 26 are not warranted.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for teeth 
22, 23, 25, and 26 for compensation benefits, treatment 
purposes, or 1151 benefits is not warranted. 


ORDER

Service connection for teeth 22, 23, 25, and 26 for 
compensation and treatment purposes is denied.  

Compensation under 38 U.S.C.A. § 1151 for additional 
disability to teeth 22, 23, 25, and 26 caused by November 
1993 dental treatment at a private dentist's facility is 
denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


